          Case 2:18-cr-00322-APG-BNW Document 85 Filed 06/25/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                          Case No.: 2:18-cr-0322-APG-BNW

 4                            Plaintiff,              ORDER DENYING RENEWED MOTION
                                                      FOR RELEASE PENDING
 5 v.                                                 SENTENCING

 6 THIEN DINH LE,                                     [ECF No. 82]

 7                            Defendant.

 8         Defendant Thien Dinh Le again moves for release from custody pending his sentencing.

 9 I denied his prior motion for release and his motion that I reconsider that denial. Mr. Le’s

10 current motion is based on the COVID-19 pandemic.

11         Mr. Le was convicted of an offense under the Controlled Substances Act and faces a

12 minimum term of imprisonment of 10 years. Thus, he must be detained pending sentencing. 18

13 U.S.C. § 3143(a)(2). However, 18 U.S.C. § 3145(c) provides an exception to the detention

14 requirement if “it is clearly shown that there are exceptional reasons why [his] detention would

15 not be appropriate” and if Mr. Le meets the conditions of 18 U.S.C. § 3143(a)(1).

16         No doubt, COVID-19 presents a risk to incarcerated people. Mr. Le suffers from various

17 health problems, most relevant here a compromised immune system and lung damage. ECF No.

18 82 at 7. The Nevada Southern Detention Center (NSDC) where he is being held classifies him as

19 “Chronic Care Level III” and a higher risk of contracting COVID-19. Id.

20         NSDC has systems in place to minimize the impact of the virus and to treat those who

21 test positive for it. ECF No. 8 at 4-5. NSDC appears able to isolate and treat those infected,

22 either internally or with outside help. Admittedly, this is no guarantee that Mr. Le will not be

23 exposed to the virus. But there also is no guarantee that Mr. Le will remain virus-free if he is
          Case 2:18-cr-00322-APG-BNW Document 85 Filed 06/25/20 Page 2 of 2



 1 released, even on home confinement. He could acquire the virus from family members or others

 2 he interacts with. And if Mr. Le is already infected, he could spread the virus to others. Notably,

 3 Mr. Le wants to be released so he can spend time with his family and elderly parents, who would

 4 be especially vulnerable to the virus.1 ECF No. 82 at 6. If he has the virus, that puts them at risk,

 5 especially his elderly parents.

 6         COVID-19 also presents a risk to citizens who are not incarcerated. Releasing Mr. Le

 7 requires him to be transported, which increases the risk of exposure for the U.S. Marshal’s

 8 service (or his family members if he privately transports). And release increases the risk of

 9 exposure for pretrial services officers who would have to set up and continue monitoring him

10 while on release.

11         Even if I considered a temporary release, I would require a 14-day quarantine before he

12 leaves NSDC. Thus, he would be released at most only 11 days before his sentencing on July

13 21. While every day is precious, the benefits from that limited time out of custody are

14 outweighed by the larger risks created by release.

15         Because Mr. Le has not demonstrated an exceptional reason not to detain him, his motion

16 for release (ECF No. 82) is denied.

17         Dated: June 25, 2020.

18                                                       ________________________________
                                                         ANDREW P. GORDON
19                                                       UNITED STATES DISTRICT JUDGE

20

21

22   1
     As I noted in my prior order, his elderly parents live in Connecticut, so releasing him would not
   satisfy his desire to see them, as travel outside California would likely be denied. See ECF No.
23
   65 at n.1. If he traveled to Connecticut, he risks exposure to the virus or infecting others if he
   already has it.

                                                     2
